     Case:
       Case:
           4:18-cr-00565-CDP-JMB
             4:18-mj-07022-SPM Doc.
                                 Doc.
                                    #: #:13584-1
                                             Filed:Filed:
                                                   02/08/19
                                                          10/31/19
                                                               Page:Page:
                                                                     1 of 41
                                                                           1 of
                                                                             PageID
                                                                                41 PageID
                                                                                     #: 98 #:
                                            2213
AO   106 (Rev.0.1/10) Application   fora   Search   warrant



                                            UNrrpo Srarps Drsrzucr CouRr
                                                                              for the
                                                               Eastern District of Missouri


                        In the Matter         of
          (Briely describe the property to be seorched
           or identifl the person bl name and address)                                        Case   No. 4:18 MJ 7022 SPM
 the Use of a CelFSite Simulator to ldentify the Cellular
      Device(s) Used by DEMETRIUS JOHNSON.


                                                    APPLICATION FOR A SEARCH WARRANT
        l, a federal law enforcement officer or an aftorney for the govemment, requesl a search warant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify tlg person or describe the
propertr to   be searchecl and   give its localion):

 the Use of a Cell-Site Simulator to ldentify the Cellular Device(s) Used by DEMETRIUS JOHNSON,

located in the                Eastern                   District   of                Missouri                   , there is now conc ealed tidentifr.he
person or describe the properly lo be seized):
                                                          see "Attachment A."


           The basis for the search under Fed. R. Crim. P. 4l (c) is                    (check oke or more):

                  devidence of a crime;
                  dcontraband, fruits of crime, or other items illegally possessed;
                      p.op..ty designed for use, intended for               use, or used in committing a crime;
                  D   a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:

              Code Section                                                                    Offense Descriplion
        Title 2 1, U.S.C., Sections 841(aX'l)                      conspiracy to distribute controlled substances
        and 846


           The aoolication is based on these facts:
         see attabhed APPLICATION, and AFFIDAVIT lN SUPPORT OF APPLICATION, FOR A WARRANT TO AUTHORIZE USE
         OF A CELL-SITE SIMULATOR TO IDENTIFY THE CELLULAR DEVICE(S). I certify that the information likely to be
         obtained is relevant to an ongoing criminal investigation being conducted by [investigative agency(ies)].
            d   Continued on the attached sheet.
            d   Delayed notice of !!0 days (give exact ending date ifmore than 30 days: 0810712018 ) is requested
                under l8 U.S.C. $ 3 103a, the basis of which is set forth on the attached sheet


                                                                                           l" v)_                     5lF   -
                                                                                                         .loolicant s sie dltte
                                                                                                                                €G<_
                                                                                  Special Federal Oflicer Michael W. Betz
                                                                                  FBI
                                                                                                               Ptinted none ancl title

Swom to before me and signed in my presence.


Date:
           a-a.2otB                                                                                                         tgnaUre

City and state: St. Louis, Missouri                                              H                   irley P. l/ensah, U.S. l\4agistrate Judge
                                                                                                               Prinled hame and title


                                                                                                  AUSA: Angie E. Danis
Case:
  Case:
      4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:13584-1
                                        Filed:Filed:
                                              02/08/19
                                                     10/31/19
                                                          Page:Page:
                                                                2 of 41
                                                                      2 of
                                                                        PageID
                                                                           41 PageID
                                                                                #: 99 #:
                                       2214


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 IN THE MATTER OF THE APPLICATION                       )
 OF THE UNITED STATES OF AMERICA )                           No.4:18 MJ 7022 SPM
 FOR A WARRANT TO AUTHORIZE USE OF )
 A CELL-SITE SIMULATOR TO IDENTIFY )                         FILED UNDER SEAL
 THE CELLULAR DEVICE(S) USED BY )
 DEMETRIUS JOHNSON.                                     )

         APPLICATION FOR A WARRANT TO AUTHORIZE USE OF'A CELL-SITE
                 SIMULATOR TO IDENTIFY CELLULAR DEVICE(S)

          COMES NOW the United States of America, by and through its attomeys, Jeffrey B.

 Jensen, United States Attomey for the Eastem District of Missouri, and Angie E. Danis, Special

 Assistant United States Attomey for said District, and hereby makes application to this Court for

 a warrant, pursuant to Federal Rule   of Criminal Procedure 41, and Title 18, United States Code,

 Section 3123, authorizing agents/offrcers      of the Federal Bureau of Investigation and other

 authorized federal/state/local law enforcement agencies (hereinafter referred to as "investigative

 agency(ies)") to employ an electronic surveillance technique, that being a cell-site simulator

 (hereinafter "cell-site simulator") to identify the cellular device(s) used by:

 DEMETRIUS JOHNSON (DOBI 512311994; SSN: XXX-XX-8920) (hereinafter the "target

 subject").

                                             Introduction

          1.     The undersigned applicant for the Govemment is a Special Assistant United States

 Attomey in the Office of the United States Attomey for the Eastem District of Missouri, and an

 "attomey for the Govemment," as defined in Fed. R. Crim. P. 1(bX1XB). Therefore, pursuant to

 Title   18, United States Code, Sections 3122(a)(1) and 3127(5), the undersigned may apply for a




                                                    1
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              3 of 413 PageID
                                                                       of 41 PageID
                                                                              #: 100#:
                                      2215


Warrant authorizing a pen register and the disclosure of the telecommunication records and

information as requested herein.

         2.      Because collecting the information authorized by the Warrant may       fall within the

statutory definitions of a "pen register" or a "trap and trace device," the Warrant is designed to

comply with the Pen Register Statute as well as Rule 41. See 18 U.S.C. $$ 3121-3127(3) & (4).

Therefore, the Application and Warrant include all the information required to be included in a

pen register order. See 18 U.S.C. $ 3123(b)(l). The information obtained through the use             ofa

cell-site simulator does not include the contents of any communication.

         3.      Based on the facts set forth in the attached   Affidavit, which is incorporated herein

 by reference, there is probable cause to believe that violations of Title 21, United States Code,

 Section(s) 841(a)(1) and 846 (hereinafter the "subject offense(s)") have been committed, are being

 committed, and will be committed by the target sutrject, as well as others known and unknown

 (hereinafter the "target subject(s)"). There is also probable cause to believe that identi$ing the

 cellular device(s) used by the target subject      will   lead to evidence of the subject offense(s),

 including the identification of individuals who are engaged in the commission of these offenses

 and identifying locations where the target subjects engage in criminal activity; and, that the

 cellular device(s) used by the target subject is being used in connection with the commission of

 the subj ect offense(s).

         4.      The Government makes this Application for a Warrant under Federal Rule of

 Criminal Procedure    4l   and Title 18, United States Code, Section 3123 upon a showing ofprobable

 cause. Attached to this Application and incorporated by reference as if fully set out herein is the

 Affidavit of Special Federal Officer Michael W. Betz, which alleges facts in order to show that

 there is probable cause to believe that the information associated with the target subject and the

 cellular device(s) used by the target subject      will   lead to evidence   of the subject   offense(s)

                                                    2
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              4 of 414 PageID
                                                                       of 41 PageID
                                                                              #: 101#:
                                      2216


 described herein as well as to the identification ofindividuals who are engaged in the commission

 ofthose criminal offense and related crimes.

         5.       A cell-site simulator constitutes a "pen register" device within the meaning of

 Title 18, United States Code, Section        3127   (3), in that it is "a device or process which records or

 decodes dialing, routing, addressing, or signaling information transmitted by an instrument or

 facility from which   a   wire or electronic communication is transmitted." The information it obtains

 does not include the contents of any communication.

         Therefore, the applicant certifies that the subject offense(s) under investigation by the

 investigative agency(ies) include but are not necessarily limited to the subject offense(s);           it   is

 believed that the target subjects           of this   investigation and others yet unknown are using

 communication facilities in furtherance ofthe subject offense(s); and that the information likely to

 be obtained from the use     ofa pen register device in the form ofelectronic investigative techniques

 that capture and analyze signals emitted by cellular devices is relevant to the ongoing criminal

 investigation.

         6.       Cellular telephones and other cellular devices communicate wirelessly across a

 network    of    cellular infrastructure, including towers that route and connect individual

 communications. When sending or receiving a communication, a cellular device broadcasts

 certain signals to the cellular tower that is routing its communication. These signals include a

                                         I
 cellular device's unique identifiers.

         7.       If authorized by the warrant that is being       requested and to facilitate execution, the

 investigative agency(ies) intend to use an investigative device or devices (identified herein as a

 cell-site simulator) capable ofbroadcasting signals that wilI be received by cellular device(s) used


 I  Unique identifiers include electronic identifying numbers associated with the target cellular
 device and may include the telephone service, IMSI, ESN, IMEI, or MSID number.
                                                          3
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              5 of 415 PageID
                                                                       of 41 PageID
                                                                              #: 102#:
                                      2217


 by the target subject or receiving signals from nearby cellular devices. Such a device may

 function in some respects like a cellular tower, except that it will not be connected to the cellular

 network and cannot be used by a cell phone to communicate with others. The device may send a

 signal to the cellular device(s) used by the target subject and thereby prompt it to send signals

 that include the unique identifier of the device. Law enforcement may monitor the signals

 broadcast by the cellular device(s) used by the target subject and use that information to determine

 cellular device('s) telephone number(s) and unique identifier(s), even if the cellular device(s) is

 located inside a house, apartment, building or other private space.

         8.     As set forth in the Affidavit, ifauthorized by the warrant that is being requested the

 investigative agency(ies) intend to employ an electronic investigative technique, that being a cell-

 site simulator, to detect radio signals that are emitted automatically at the time a cellular telephone

 is tumed on, and periodically thereafter as long as the cellular telephone remains on, regardless     of

 whether a call is being made, to communicate with the cellular infrastructure, including cell towers.

 The cell-site simulator sends signals to nearby cellular devices, including the cellular device(s)

 used by the target subject, and in reply, nearby cellular devices   will   broadcast signals that include

 unique identifiers. These signals contain identifying numbers for the telephone (e.g, the telephone

 number, Electronic Serial Number ("ESN"), or Intemational Mobile Subscriber Identification

 ("IMSI") number). The investigative agency(ies) intend to send signals in the vicinity of the target

 subject to connect with any cellular device(s) used by the target subject that will cause it, and

 non-target phones on the same provider network in close physical proximity, to emit unique

 identifiers, which will be obtained by the technology. The investigative agency(ies) will use the

 information collected to determine the currently unknown identifiers ofthe cellular device(s) being

 used by the target subject. By employing the technique at two or more locations, through the

 process of elimination, the investigative agency(ies) can isolate the ESNs or IMSIs corresponding

                                                    4
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              6 of 416 PageID
                                                                       of 41 PageID
                                                                              #: 103#:
                                      2218


 to the specific cellular device(s) used by the target subject, even   if the cellular device(s) is located

 in a house, apartment, building, or other private space. The investigative agency(ies) do not seek,

 and the cell-site simulators does not intercept, the content   ofany telephone calls, text messages or

 electronic communications.

        9.      The investigative agency(ies) intend to use the cell-site simulator to determine

 aforementioned unique identifiers at multiple locations and/or multiple times at the same location.

 The investigative agency(ies) may continue to use the cell-site simulator at various times during

the time period authorized by the warrant being requested to determine the cellular device(s) being

 used by the target subject.

         10.    The use ofacell-site simulator may interrupt and cause other cellular devices      within

 its immediate vicinity to experience a brief disruption of service from the service provider. Any

 service disruption will be briefand temporary, and all operations      will   be conducted to ensure the

 minimal amount of interference to non-target cellular devices.

         11.    The device may complete a connection with cellular devices determined not to be

 the cellular devices used by the target subject, and law enforcement             will limit collection of

 information from devices other than ones used by the target subject. Once the investigative

 agency(ies) has identified the cellular device(s) used by the target subject, then to the extent that

 any information from a cellular device other than ones used by the target subject was collected,

 law enforcement will delete that information. Absent further order of the Court, the investigative

 agency(ies) will make no investigative use of information conceming non-targeted cellular devices

 - other than distinguishing the target cellular device(s) from all other devices.

         12.    This Court has authority to issue the requested warrant under Federal Rule of

 Criminal Procedure Rule 41(b)(1) & (2) because, as described in the Affidavit, the target subject

 is currently believed to be located inside the Eastem District of Missouri. The investigative
                                                   5
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              7 of 417 PageID
                                                                       of 41 PageID
                                                                              #: 104#:
                                      2219


 agency(ies) plan to use a cell-site simulator as authorized by the requested warrant when they have

 reason to believe that the target subject is present. Before using the cell-site simulator, the

 investigative agency(ies) will first take steps to determine that the target subject is in the Eastem

 District of Missouri. Such steps may include physical surveillance, or other investigative

 techniques. Pursuant to Rule 41(b)(2), law enforcement may use the cell-site simulator outside

 the Eastem District of Missouri provided the target subject is within the district when the wanant

 is issued. After the investigative agency(ies), determine that the target subject is in the Eastem

 District of Missouri, they will continue to identi$, cellular device(s) used by the target subject,

 including by use of a cell-site simulator, without geographic limitation.

                                  Request for Cell-Site Simulator

        13.     In light of the foregoing, the Govemment requests, pursuant to Federal Rule of

 Criminal Procedure 41 and Title 18, United States Code, Section 3123, that this Court issue         a


 warrant authorizing the investigative agency(ies) to employ a cell-site simulator, described in the

 accompanying Affidavit and Attachment A, to capture and analyze radio signals, including the

 unique identifiers emitted by the target cellular device(s) used by the target subject, but not the

 content of any communications, to determine the target cellular device('s) telephone number(s),

 ESN(s) or IMSI(s) for a period of forty-five (45) days, during all times of day or night, following

 the issuance of the Court's Warrant       --   r'.e., from February   7, 2018, to March 23,2018,

 11:59 p.m.   (CT).   The cell-site simulator may capture information related to such cellular

 telephone(s) when the telephone(s) is/are located in a protected space such as a residence.

         14.    The Govemment further requests that this Court's warrant authorizing the use        of

 the cell-site simulator to identify, capture, and analyze signals emitted by the target cellular

 device(s) used by the target subject, direct the investigative agency(ies) to neither retain nor make

 affirmative investigative use of the data acquired beyond that necessary to determine the
                                                    6
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              8 of 418 PageID
                                                                       of 41 PageID
                                                                              #: 105#:
                                      2220


 identification ofthe target cellular device(s) being used by the target subject. Once the target

 cellular device is located, then to the extent that any information from a cellular device other than

 the target cellular device was collected, it is requested that law enforcement be directed to delete

 that information. It is further requested that the investigative agency(ies) may continue to use the

 cell-site simulator at various times during the time period authorized by the warrant being

requested to determine the cellular device(s) being used by the target subject.

             15.     It is necessary to use the cell-site simulator whenever the target subject can be

 found and its use may acquire signaling information when the target cellular device(s) is located

 in   a   private space, such as a residence. The use ofa cell-site simulator, as described herein, does

not require a physical intrusion or trespass into any private space. Therefore, it is also requested

that the investigative agency(ies), be permitted to use a cell-site simulator at times determined by

 investigators, including any time, day or night.

             16.    The Govemment further requests that this Court's warrant authorizing the use       of

 the cell-site simulator to identify, capture, and analyze signals emitted by any target cellular

 device(s) being used by the target subject, direct the investigative agency(ies) not to intercept the

 content of any telephone calls, text messages, or other electronic communications, made by the

 target cellular device(s) and that the warrant prohibit the seizure ofany tangible property.

                                    Sealins and Miscellaneous Considerations

             17.    The Govemment further requests, pursuant to 18 U.S.C. $ 3103a(b) and Federal

 Rule of Criminal Procedure 4l(f)(3), that the Court authorize the officer executing the warrant to

 delay notice for a period of six months from the end ofthe period ofauthorized surveillance. Such

 a period     of delay isjustified. The use of a cell-site simulator does not require a physical intrusion

 into a protected space. Moreover, a cell-site simulator is, in essence, a pen register or trap and

 trace device. Pursuant to 18 U.S.C. $3123(d), non-disclosure ofthe existence ofan order for pen
                                                      7
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              9 of 419 PageID
                                                                       of 41 PageID
                                                                              #: 106#:
                                      2221


register or trap and trace device is permitted. A delay is further justified because there is reasonable

cause to believe that providing immediate        notification of the warrant may have an adverse result,

as defined    in 18 U.S.C.   $   2705. Providing immediate notice to the target subject would seriously

jeopardize the ongoing investigation, as such a disclosure would give that person an opportunity

to destroy evidence, change pattems of behavior, notiry confederates, and flee from prosecution.

See 18 U.S.C. g 3103a(bX1). There is reasonable necessity for the use ofthe technique described

above, for the reasons set forth above. See 18U.S.C. $ 3103a(b)(3).

         18.      Identification of cellular devices used by the target subject by the methods

described herein    will begin within ten (10) days of the date of issuance ofthe requested Warrant

 and Order.

         19.      Finally, in light of the ongoing nature of the investigation as reflected in the

 attached   Affidavit, the Govemment requests that the Applications, the Affidavit, and the wanant

 be sealed.

         I declare under penalty of perjury that the foregoing is true and correct to the best of my

 knowledge and belief.

 Dated   this     7th            day of February, 2018.
                                                           Respectfully submitted,

                                                           JEFFREY B. JENSEN
                                                           United States Attomey




                                                           ANGI       D        #64805MO
                                                           Special     istant United States Attomey




                                                       8
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              10 of 41
                                                                    10 PageID
                                                                       of 41 PageID
                                                                              #: 107#:
                                      2222


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 IN THE MATTER OF THE APPLICATION )
 OF THE LINITED STATES OF AMERICA )                         No.4:18 MJ 7022 SPM
 FORA WARRANTTOAUTHORIZEUSE OF )
 A CELL.SITE SIMULATOR TO IDENTIFY )                        FILED UNDER SEAL
 THE CELLULAR DEVICE(S) USED BY )
 DEMETRIUSJOHNSON.                                  )


                   AFFIDAVIT IN SUPPORT OF APPLICATION
                  FOR A WARRANT TO AUTHORIZE USE OF A
         CELL-SITE SIMULATOR TO IDENTIFY THE CELLULAR DEVICE(S)

        Michael W. Betz, being duly sworn, deposes and says that he is a Special Federal

 Officer with the Federal Bureau of Investigation ("FBI"), duly appointed according to law

 and acting as such.

                                      Background of Afliant

        I am   a deputized Special Federal   Officer (SFO) with the Federal Bureau of Investigation

 (FBI). Additionally, I am employed     as a Police Officer for the St. Louis Metropolitan Police

 Department (SLMPD) and have been so employed for the past fifteen          years. I am presently

 assigned to the St. Louis Division of the Federal Bureau of Investigation as a member of the

 Violent Crimes Task Force. Through my training and experience, I am familiar with the debriefing

 of cooperating witnesses and/or sources of information and methods of searching locations where

 narcotics, narcotics proceeds, and/or weapons may be found. Additionally, I have been trained

 and have experience in conducting surveillance, telephone    toll analysis, and am familiar with the

 manner of importation and distribution of narcotics as well as the payment methods utilized by

 narcotic distributors. During the past frfteen years as a Police Officer with the SLMPD, I have

 been involved in a multitude of drug, gang, and violent crime investigations involving arrests,
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              11 of 41
                                                                    11 PageID
                                                                       of 41 PageID
                                                                              #: 108#:
                                      2223


 interviews, informant debriefings, and surveillances.      I have also been the affiant on numerous

 Federal and State Search Warrant Affidavits and participated in numerous investigations that

 employed the use of PLW's, Pen Registers, and Title III wire taps'

                                Backsround and PurDose of Affidavit

         1.        I make this affidavit in support ofan application for a warrant under Federal Rule

 of Criminal Procedure 41 to authorize law enforcement to employ an electronic surveillance

 technique, that being a cell-site simulator (hereinafter "cell-site simulator") to identify the cellular

 device(s) used by:

 DEMETRIUS JOHNSON (DOB: 5/2311994; SSN: XXX-XX-8920) (hereinafter the "target

 subject").

         2.        The facts alleged in this Affidavit come from my own investigation, my training

 and experience, and information obtained from other investigators and witnesses. Because          ofthe

 limited purpose of this Affidavit,     I   have not included all of the facts known to me or other

 agents/officers ofthe Federal Bureau of Investigation, as well as other federal, state, and municipal

 law enforcement agencies (hereinafter referred to as "investigative agency(ies)") about this

  investigation.

          3,       Based on the facts set forth in this Affidavit, there is probable cause to believe that

  violations of Title 21, United States Code, Section(s) 8al(a)(1) and 846 (hereinafter the "subject

  offense(s)") have been committed, are being committed, and          will be committed by the target

  subject as well as others known and unknorvn (hereinafter the "target subject(s)"). There is also

  probable cause to believe that identifying the cellular device(s) used by the target subject       will

  lead to evidence of the subject offensels), including the identification of individuals who are

  engaged in the commission of these offenses and identifuing locations where the target subjects



                                                      2
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              12 of 41
                                                                    12 PageID
                                                                       of 41 PageID
                                                                              #: 109#:
                                      2224


 engage in criminal activity; and, that the cellular device(s) used by the target subject is being used

 in connection with the commission of the offenses.

        4.       One purpose ofapplying for this warrant is to determine the cellular device(s) used

 by the target subject. As described herein, there is reason to believe the target subject and

 cellular device(s) used by the target subject are cunently located somewhere within this district

 because the   target subject is known to spend most of his time inthis district.

        5.       Because collecting the information authorized by the warrant may       fall within the

 statutory definitions of a "pen register" or a "trap and trace device," the warrant is designed to

 comply with the Pen Register Statute as well as Rule 41. See l8 U.S.C. $$ 3121-3127 (3) & (4).

 Therefore, the Application and Warrant include all the information required to be included in a

 pen register order. See 18 U.S.C. $   3123(bxl).

                                  Investisation and Prab4ble eause

        6.       I   am currently participating in an investigation with members of the St. Louis

 Metropolitan Police Department (SLMPD) Special Operations Division and Drug Enforcement

 Administration (DEA) regarding the illegal importation and distribution of narcotics by numerous

 individuals involved with the 14 Peabody Bloods Criminal Street Gang, which investigators

 believe is being led and directed by Demetrius JOHNSON (hereinafter "target subject"). The

 target subject and affiliates ofthis gang distribute heroin and fentanyl in St. Louis City, near the

 Peabody Housing Projects, and in some areas of St. Louis County. Both St. Louis City and St.

 Louis County are located within the Eastern District of Missouri. The target subject and affiliates

 of this gang commonly arm themselves with illegally-obtained firearms and commonly utilize

 violence to protect their narcotics and proceeds from their narcotics sales. Members of the 14

 Peabody Bloods use multiple cellular telephone numbers to coordinate their narcotics transactions



                                                    -)
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              13 of 41
                                                                    13 PageID
                                                                       of 41 PageID
                                                                              #: 110#:
                                      2225


 and commonly compartmentalize their narcotics trafficking, utilizing one cellular telephone for

 contact with buyers and a separate cellular telephone for contact with other dislributors and/or

 suppliers. Additionally, the members of this gang are known to sometimes utilize a "dispatching"

 method of narcotics distribution in an attempt to evade law enforcement detection, wherein the

 buyer   will contact the seller via cellular telephone,        and the seller   will   contact   a   third party, directing

 them to complete the drug transaction with the buyer.

                                           SOURCES OF INFORMATION

         7.       kt                          , members of the SLMPD Special Operations Divisron

                                                                      2,
 identified a Confidential Source (hereinafter "CS-3")                     who had specific information pertinent

 to the trafficking of heroin and fentanyl by the target subject. CS-3 advised that the target

 subject had numerous individuals selling narcotics for him and that the target subject and those

 individuals (some identified and some not) who distributed narcotics for him would utilize

 multiple cellular phones in conjunction with his narcotics trafficking. CS-3 further advised that

 he/she observed the target subject in possession of multiple cellular phones and knew the target

 subject to commonly compartmentalize his operations, utilizing one cellular telephone to

 contact purchasers and a different cellular telephone to contact other dealers and/or sources                           of

 supply.

         8.        In                   , members      of the Special Operations Division identified another

 Confidential Source (hereinafter "CS-4") who advised that members of the 14 Peabody Bloods



 , SLMPD detectives     began receiving information   liom CS #3 in          . CS #3 has prior arrests for
                                                                                CS #3 has prior convictions for
                                                                                                                        The
 information CS #3 has provided has been coroborated by other confidential sources, public and law enforcement
 records, independent investigation, and by his/her proactive efforts in purchases of narcotics at the direction of the
 investigative team. In some instances, the information provided by CS #3 was against his/her own penal interests.
 CS #3 has gained this information through personal contact with the target subject, or his narcotic underlings, that
 are assisting in the distribution efforts. Additionally in some prior affidavits CS #3 was refened to as CS #2.

                                                            4
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              14 of 41
                                                                    14 PageID
                                                                       of 41 PageID
                                                                              #: 111#:
                                      2226


 were actively distributing heroin and/or fentanyl in the St. Louis area. CS-4 was aware ofanests

 of   14 Peabody associates by law enforcement and knew ofnumerous individuals selling heroin

 and/or fentanyl and their corresponding cellular telephone numbers. CS-4 also advised that the

 target subject was in charge of the group and the other members ofthe group who distributed

 narcotics did so under the supervision of the target subject. CS-4 provided the following phone

 number, (314)-537 -0649, as one ofthe phone numbers being utilized by the target subject and

 other members ofthe narcotic trafficking group.3

          9.       During the course         of this   investigation, investigators contacted AMEREN

 Missouri, who advised that the target subject provided two telephone numbers                     as his   own when

 acquiring electrical service at his residence. The first inquiry revealed the target subject was

 residing at 5528 Chippewa Apartment 2W Saint Louis, MO 63109. A later inquiry revealed the

 target subject had moved residences to 1264 Grant Dr. Saint Louis, MO 63132. Those phone

 numbers were (314) 699-1323 and (314) 745-9785, and were provided to Ameren by the target

 subject for both addresses. Additionally, investigators contacted a cooperating witness

 (hereinafter "CW-1"),4 who has engaged in legal business activity with the target subject. CW-

 1 advised that    the target subject provided him/her with telephone number (3 14) 699-1323, ard

 that he/she had contacts with the target subject on this number in the past.




 3   The investigative team began receiving information from CS-4 in                       . CS-4 has prior arests for
                                                                         The information provided by CS-4 has been
 corroborated by other confidential sources, public and law enforcement records, independent investigation, and by
 his/her proactive efforts in other purchases ofheroin at the direction ofthe investigative team. CS-4 began rvorking
 for ofthe SLMPD in an attempt to receive consideration regarding an arest. The investigative team believes that
 the information provided by CS-4 is accurate and reliable.
 I The information provided by CW-l has been proven to be reliable through surveillance and through other sources
 of information. CW-l has no prior criminal history.

                                                          5
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              15 of 41
                                                                    15 PageID
                                                                       of 41 PageID
                                                                              #: 112#:
                                      2227


           10.      In                  2017   ,   members    of the FBI and SLMPD Special Operations

 Division identified another Confidential Source (hereinafter "CS-S'1s, who had specific

 information pertinent to the trafficking of heroin by the target subject. CS-5 advised that the

 target subject is routinely in possession of numerous cellular telephones, which he utilizes for

 his narcotics distribution network. CS-5 further advised that the target subject has numerous

 subjects who work for him to distribute narcotics throughout the St. Louis region. CS-5 stated

 that the target subject will also rent out his cellular telephones to those who work for him. The

 target subject will charge individuals a certain amount of money per week to maintain

 possession     ofa cellular telephone and then that individual will have to provide the target subject

 with a certain percentage of the profits made for that week from narcotics sales. CS-5 further

 advised that the target subject utilizes multiple addresses                 to store narcotics and firearms

 throughout the St. Louis area. CS-5 also stated that the target subject is a kilogram-level

 narcotics dealer and heishe has observed the target subject in possession of multiple kilograms

 of narcotics in the past. CS-5 advised that the target subject is very careful about talking on

 cellular telephones and will not give out his personal telephone numbers to everyone. CS-5 stated

 that he/she does not personally have all ofthe target subject's cellular telephone numbers. CS-

 5 stated that when he/she needed to contact the target subject, he/she would contact cellular

 telephone (314) 537 -0649 or (314) 745-9785. CS-5 stated the target subject would be very

 careful about what he did and did not say on this cellular telephone in regard to illegal activity.




 5   SLMPD detectives began receiving information liom CS-5 in            CS-5 has prior arrests for
                                                                                                The information CS-
 5 has provided has been corroborated by other confidential sources, public and law enforcement records, independent
 investigation, in some instances, the information provided by CS-5 was against his/her own penal interests. CS-5 has
 gained this information through personal contact with JOHNSON, or his narcotic underlings, that are assisting in the
 distribution efforts.

                                                          6
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              16 of 41
                                                                    16 PageID
                                                                       of 41 PageID
                                                                              #: 113#:
                                      2228


 CS-5 lurther identified Marquis BROWN as a street-level narcotics dealer who would purchase

 his narcotics from the target subject.

        11.      During the course of the investigation, through the use       of law   enforcement

 resources and information provided by various Confidential Sources, the following telephone

 numbers were identified as being used and/or previously used by the target subject and those

 who distribute narcotics at his direction: (314) 363-2254; (314) 296-0706; (314) 537-0649; (573)

 797-0630; (314) s02-0874; (3t4) 240-6243; (314) 484-3817; (314) 712-ss77; (314) 236-16s6;

 and (314) 740-1893.

                                     CONTROLLED PURCHASES

        12.      On or about May     2017, members of the Special Operations Division conducted

 a controlled purchase of a quantity of heroin/fentanyl from telephone number (314)-363-2254,

 utilizing CS     It should be noted that CS   had contacted telephone number (314)-363-2254 on

 several occasions in the past. CS     advised that though the cellular telephone would routinely

 be answered by different individuals, the target subject would often answer and be in possession

 ofthe phone. C       further advised that he/she was familiar with the voice ofthe target subject,

 and several members ofthe narcotic trafficking group, and was able to distinguish their voices

 when talking on the telephone. The investigative team met CS        at a predetermined location, at

 which time CS      ontacted phone number (314) 363-2254. CS        was then directed to a residence

 at 1414 Lasalle, where a member ofthe target subject's narcotic trafficking group provided CS-

   several capsules of heroin/fentanyl in exchange for US currency.        At the conclusion of the

 operation, the investigative team retrieved the suspected heroin/fentanyl.         A   search was

 conducted of CS      for any contraband, which was met with negative results. It should be noted

 that CS     advised that inside the residence        at 1414 Lasalle,   he/she observed numerous



                                                  7
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              17 of 41
                                                                    17 PageID
                                                                       of 41 PageID
                                                                              #: 114#:
                                      2229


 individuals associated with the group, a large number of firearms, and a large amount of

 heroin/fentanyl. The purchased narcotics were transported to the SLMPD Laboratory for analysis.

 The laboratory found the item to weigh .82 grams and to test positive for heroin.

          1   3.   On or about May 10, 2017 , after reviewing an affidavit submitted by SLMPD

 Detective Thomas Strode, the Honorable Judge Timothy Boyer of lhe 22"d Judicial Circuit Court

 ofthe   State of Missouri issued an order authorizing the interception and monitoring of location

 data relative to telephone number (314) 363-2254. In the course of monitoring this precision

 location information (PLI), Detective Strode was able to confirm, through physical surveillance,

 that the target subject was located where this phone was located on numerous occasions.

          14.      On or about May   2017, members of the Special Operations Division conducted

 a controlled purchase of a quantity of heroin/fentanyl from telephone number (573) 745-0331,

 utilizing CS      CS   advised the investigative team that the target subject, and other members

 ofthe narcotic trafficking group, provided him/her with telephone number (573) 745-0331. CS-

   was advised to contact this telephone number        if   he/she needed to purchase narcotics. CS

 stated the target subject was not in possession of this phone when he/she contacted it. CS

 further advised that he/she was unfamiliar with the subject who answered telephone number

 (573) 745-0331. The investigative team met CS-3 at a predetermined meet location, at which

 time C        contacted phone number (573) 745-0331. CS          was then directed to the residence at

  1426 Peabody, where James FIELDS (another identified member of the target subject's drug

 distribution network) provided CS      a   quantity ofheroin/fentanyl in exchange for US currency.

 It should be notedthat 1426 Peabody is an address that has previously been utilized by the target

 subject. On February 10,2016 the target subject received (3) traffic citations from Webster

 Groves Police Department where 1426 Peabody was listed as his home address. Furthermore, on



                                                   8
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              18 of 41
                                                                    18 PageID
                                                                       of 41 PageID
                                                                              #: 115#:
                                      2230


 October 26, 2016 SLMPD Officers took a report for a Domestic Assault 3'd and Property Damage

 2nd.   During the incident Ashley Dickerson reported that her boyfriend ofone year, identified as

 the target subject, struck her and damaged her cellular telephone following an argument. The

 target subject was placed wanted and later arested for the charges. Furthermore, an inquiry

 conducted by the investigative team through AMEREN Missouri revealed that utilities are

 currently active at 1426 Peabody in the name of Ashley Dickerson. It should further be noted

 that CS     advised the investigative team that he/she is familiar with FIELDS as being a known

 associate of the target subject and documented associate of the 14 Peabody Bloods. FIELDS

 routinely distributes heroin and fentanyl for the target subject. At the conclusion of the

 operation, the investigative team retrieved the suspected heroin/fentanyl.            A   search was

 conducted of CS       for any contraband, which was met with negative results. It should be noted

 that C       advised that when he/she encountered FIELDS, FIELDS was armed with a handgun

 and a plastic bag containing a large amount of heroin/fentanyl. The purchased narcotics were

 transported to the SLMPD Laboratory for analysis. The laboratory found the item to weigh .25

 grams and to test positive lor heroin.

          15.     On or about June    2017, members of the investigative team conducted a controlled

 purchase   ofa quantity ofheroin/fentanyl from the cellular telephone (314) 537-0649, utilizing CS-

   and a Saint Louis Metropolitan Police Department Undercover Officer (hereinafter "UC-I"). It

 should be noted that CS     was provided this telephone number by the    target subject. CS   further

 stated that several subjects   will be in   possession of and answer this phone; however, the target

 subject also frequently answers the phone. Members of the investigative team met CS              at a

 predetermined location, where CS         placed a phone call to (314) 537 -0649, arranging a purchase

 of $60 worth of heroin/fentanyl from the group. CS            and UC-l were directed to the area   of


                                                      9
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              19 of 41
                                                                    19 PageID
                                                                       of 41 PageID
                                                                              #: 116#:
                                      2231


 Truman and Park, within the City of St. Louis. A short time later, a black male, later identified as

 Gregory IVY, responded to the location in a brown colored Pontiac Grand Prix with a Missouri

 temporary tag affixed the rear windshield.         It   should be noted that during the course         of   the

 investigation, IVY was identified by CS          and CS            as being a known associate   of the target

 subject who distributes heroin and fentanyl for him.

        16.      Initially, UC-l entered the vehicle with the subject and observed a plastic                 bag

 containing several hundred clear capsules containing                  a white   powdered substance     in   his

 possession.   UC-l exited   the vehicle and CS     subsequently entered the vehicle and provided         IVY

 with $60, at which time IVY provided CS          several capsules containing suspected heroir/fentanyl.

 CS    subsequently relinquished the clear capsules to          UCJ. Prior to leaving the secure location,

 CS    was searched by an investigator for any contraband, which was met with negative results.

 The purchased narcotics were transported to the SLMPD Laboratory for analysis. The laboratory

 found the item to weigh .95 grams and to test positive for fentanyl. It should further be noted that

 at the conciusion of the controlled purchase, the investigative team located the vehicle that the

 subject was occupying to be parked in front ofthe residence at 1426 Peabody, where the target

 subject is known to frequent.

        17.      On or about August 28, 2017, members of the investigative team conducted a

 controlled purchase ofa quantity ofheroin/fentanyl from the cellular telephone number (314) 537-

 0649, utilizing two Saint Louis Metropolitan Police Department Undercover Officers (hereinafter

 "UC-2" and'UC-3'). Members of the investigative team responded to                  a predetermined    location

 where UC-2 placed a phone call to the (314)                  537   -0649, arranging a purchase   of   $140 of

 heroin/fentanyl. The subject who answered the phone subsequently directed UC #2 to the area of

 Park Avenue and 14th Street, within the City of St. Louis.



                                                         l0
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              20 of 41
                                                                    20 PageID
                                                                       of 41 PageID
                                                                              #: 117#:
                                      2232


        18.      After departing the briefing location, UC-2 and UC-3 responded to the area ofPark

 Avenue and 14th Street, where subsequent phone calls were placed to (314) 537 -0649. After

 numerous changes in location and phone calls back and forth between UC-2 and the subject

 utilizing the device with telephone number (314) 537-0649, UC-2 and UC-3 drove to the area of

 14th Street and Rutger, within the City   of St. Louis. A short time later, FIELDS, who      was

 positively identified, approached their vehicle and engaged UC-3        in a hand-to-hand   drug

 transaction, providing UC-3 a quantity of suspected heroin/fentanyl in exchange for $140 in U.S.

 Currency. UC-2 and UC-3 then responded back to the aforementioned briefing location, where

 they relinquished custody ofthe narcotics to the members ofthe investigative team. The suspected

 narcotics purchased during the operation were transferred to the FBI and are pending laboratory

 analysis.

        19.      On or about September 8,2017, members of the investigative team conducted a

 controlled purchase ofa quantity of heroin/fentanyl from the cellular telephone number (314) 537-

 0649,later determined to be utilized on this date by   IVY.   Members of the investigative team

 responded to a predetermined location, where UC-3 placed a phone call to telephone number (314)

 537 -0649,   arranging a purchase of $200 of heroirVfentanyl. An unknown subject subsequently

 directed UC-3 to the area of Park Avenue and 14th Street, within the City of St. Louis. After

 departing the briefing location, UC-3 responded to the area of 14th Street and Lasalle Avenue,

 where subsequent phone calls were placed to phone number (314) 537 -0649. UC-3 was then

 directed to respond to the area of 1435 Park Avenue. Moments later, IVY responded to the area

 in a silver Nissan, bearing Missouri license plates HN5-G8U, where UC-3 provided IVY with

 $200 in US currency and IVY provided UC-3 with several clear capsules containing suspected

 heroin/fentanyl. UC-3 then responded back to the aforementioned briefing location while the



                                                 l1
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              21 of 41
                                                                    21 PageID
                                                                       of 41 PageID
                                                                              #: 118#:
                                      2233


 investigative team conducted post operation surveillance on     IVY. IVY    was followed as he

 travelled to the Salama Market, located at 1525 Chouteau. IVY remained in his vehicle on the

 parking lot ofthe market until a black Chrysler 300 pulled onto the parking lot and parked beside

 him. IVY exited his vehicle and the driver of the Chrysler 300, who was positively identified by

 the investigative team as the target subject, also exited his vehicle. The two conversed on the

 parking lot before entering the market. Approximately 6-7 minutes later, both subjects exited the

 market and entered their vehicles. When IVY exited the market, he was holding a plastic bag. Both

 subjects exited the parking lot, responded to and entered the residence at 1426 Peabody. The

 narcotics purchased during the operation were transfened to the FBI and are pending laboratory

 analysis.

        20.    On or about October 27,2017, members of the investigative team conducted a

 controlled purchase of heroin/fentanyl from telephone number (314) 537 -0649, being utilized by

 the target subject and members/associates of the 14 Peabody Bloods. Members of the

 investigative team responded to a predetermined location where UC-2 placed a phone call to (314)

 537 -0649, arranging a purchase   of$200 wo(h ofheroin/fentanyl from the group. An unidentified

 male who answered the phone directed UC-2 to the area of Park Avenue and 14th Street, in the

 City of St. Louis, to complete the transaction. After departing the briefing location, UC-2

 responded to the area of Park Avenue and 14th Street and subsequently contacted the phone

 number (314) 537-0649. The subject utilizing the telephone then directed UC-2 to the Walgreen's

 Parking Lot (1530 Park Avenue, St. Louis, MO). A short time later, a maroon Chevrolet Impala,

 bearing Illinois license plates 260-9479, parked next to UC-2. An unknown black male, who was

 seated in the front passenger seat, exited the vehicle and approached UC-2, at which time UC-2

 provided the unknown black male with $200 in exchange for several capsules of suspected



                                                 12
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              22 of 41
                                                                    22 PageID
                                                                       of 41 PageID
                                                                              #: 119#:
                                      2234


 heroin/fentanyl. UC-2 then responded back to the briefing location while the investigative team

 conducted post-operation surveillance on the maroon Chevrolet. The vehicle was observed

 travelling back inside the Peabody housing projects and parking in front ofthe residence at 1426

 Peabody. The unknown driver exited the vehicle and entered the residence at 1426 Peabody. The

 narcotics purchased during the operation were retrieved from UC-2 and transfened to the FBI and

 are awaiting laboratory analysis.

       21.      On or about December           , 2017, C         , at the direction    of   members   of   the

 investigative team, contacted phone number (314) 537 -0649 to anange for the controlled purchase

 ofa small amount of fentanyl. Upon contacting       phone numb er (314) 537 -0649, CS-3 was directed

 to the intersection of Ohio and Arsenal, within the City of St. Louis. Upon arrival at the

 predetermined location, CS     was met by Daichi HORIACE, who members of the investigative

 team knew to be associated with the 14 Peabody Bloods. HORIACE approached CS                   on foot, at

 which time CS      provided HORIACE with $20.00 United States Currency. HORIACE then

 provided CS    with four (4) capsules of suspected fentanyl before CS             departed the area. CS

 was searched at the conclusion of the operation and no additional contraband was located.

 Investigators then observed HORIACE letum to an apartment complex located at 2623 Arsenal.

 The purchased narcotics were transported to the SLMPD Laboratory for analysis. The laboratory

 found the item to weigh .36 grams and to test positive for fentanyl.

       22.      On or about January       2018, CS        at the direction   ofmembers ofthe investigative

 team, contacted (314) 537 -0649 to arrange for the controlled purchase of a small amount of

 fentanyl. Upon contacting (314)     537 -0649, CS     immediately recognized the voice ofthe subject

 who answered (314)    537 -0649 as   that of the target subject. CS            was directed by the target

 subject to the parking lot at 1300 Lafayette Ave., within the City of St. Louis. Upon arrival at the



                                                     13
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              23 of 41
                                                                    23 PageID
                                                                       of 41 PageID
                                                                              #: 120#:
                                      2235


 predetermined location, a Grey Pontiac Grand              AM arrived and made contact with C               4.   The

 vehicle was later determined to be occupied by Christopher PIPES6 and the target subject, CS

 engaged the front seat passenger (the target subject) in a hand to hand transaction and purchased

 an amount of fentanyl for $50.00 in United States Currency. CS                    departed the area and the vehicle

 containing PIPES and the target subject depart the parking lot. C                            was searched at the

 conclusion    of the operation and not found to be in                possession     of any additional controlled

 substances.

         23.      The purchased narcotics were transported to the SLMPD Laboratory for analysis.

 The laboratory found the item to weigh 1.26 grams and to test positive for fentanyl.

         24.      On or about January          2018,C5           at the direction of members    ofthe investigative

 team, contacted (314) 537 -0649 utilizing a series         oftext    messages. As previously described, CS-

     regularly receives text communication from the target subject and other subjects utilizing (3 l4)

 537   -0649. The text    messages were met         with negative results, to the investigative team directed

 CS      to make a phone call to (314)      537   -0649. That call and a series ofcalls following were also

 met with negative results. CS          advised that this is a common occurrence when possessor of the

 phone is "capping up" or "re-upping", meaning that the possessor ofthe phone is replenishing his

 drug supply. While members of the investigative team were attempting to determine an altemate

 plan and were not in the presence of CS              CS        received a telephone call from (314) 537-0649.

 CS      immediately recognized the voice             of the subject utilizing (314) 537 -0649 as Diachi
 HORIACE          CS     inquired   if HORIACE        had received the text messages, to which HORIACE

 replied "Yes," and then directed CS              to the area of Jefferson & Arsenal, within the City of St.




 6
   Christopher PIPES is previously known to these investigators. PIPES is   a   known associate ofJOHNSON and known
 to be involved in his drug distribution network.

                                                           14
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              24 of 41
                                                                    24 PageID
                                                                       of 41 PageID
                                                                              #: 121#:
                                      2236


 Louis. [Affiant Note: The series of events and communication with HORIACE was not witnessed

 or recorded by the investigative team. It was later relayed to the team by CS    ]

         25.     CS   responded to the location and texted (314) 537 -0649, stating,     "l'm   here."

 HORIACE immediately called CS          back utilizing cellular phone number (314) 285-0710 and

 directed him,/her to walk down the street to another location. Eventually at 2910 Califomia,

 HORIACE exited an apartment and sold an amount of Fentanyl to CS                for $100.00 in U.S.

 Cunency. CS      then relinquished the suspected narcotics to the investigative team.

         26.     The narcotics purchased during the operation were retrieved from CS              and

 transferred to the FBI and are awaiting laboratory analysis.

                                SURVEILLANCE & PRIOR ORDERS

         27.     On or about May 10, 2017, after reviewing an affidavit submitted by SLMPD

 Detective Thomas Strode, the Honorable Judge Timothy Boyer ofthe 22nd Judicial Circuit ofthe

 State   of Missouri issued an order authorizing the interception and monitoring of precision

 location information (PLI) relative to telephone number (573) 797-0630. In the course of

 monitoring telephone number (573) 797 -0630, and through iniormation obtained from CS              it

 was revealed that this phone was primarily being kept in north Saint Louis County and being

 utilized to dispatch customers to various locations in the Peabody Housing projects. When

 individuals would contact (573) 797 -0630, the unk-nown subject who answered that telephone

 would send the customers to a separate location in order to purchase narcotics. This was

 confirmed through use of physical surveillance, information obtained from CS             as well as

 information received from the PLI.

         28.     On or about May 24, 2O17, after reviewing an aff,rdavit submitted by SLMPD

 Detective Thomas Strode, the Honorable Judge Timothy Boyer ofthe 22nd Judicial Circuit ofthe



                                                 l5
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              25 of 41
                                                                    25 PageID
                                                                       of 41 PageID
                                                                              #: 122#:
                                      2237


 State of Missouri issued an order authorizing the interception and monitoring of the precision

 location information (PLI) relative to telephone number (314) 699-1323. In the course of

 monitoring the PLI for telephone number (314) 699-1323, Detective Strode was able to confirm

 through surveillance that the target subject was in possession of this phone. During the periods

 of physical surveillance, the target subject was always located in proximity to the cellular

 phone. This     is consistent with the target subject having sole      possession   of the     phone.

 Furthermore, surveillance    of the target subject, utilizing the precision location information

 (PLI), revealed the target subject associating with numerous subjects known to law enforcement

 as   high-ranking narcotics traffickers. Detective Strode and the investigative team have observed

 the target subject at numerous known locations that are associated with both the distribution

 and importation     of narcotics in the St. Louis area. On June 15,2017,         members        of   the

 investigative team, also though the use of the PLI, observed the target subject travel to the

 Atlanta, GA area, and remain there for only l0 hours, before returning to St. Louis. Prior to the

 phone pings showing target subject in route to Georgia, the investigative team observed a black

 Nissan, bearing Texas plate JSF-1950, parked in the rear of the target subject's residence at

  5528 Chippewa. The investigative team also observed the target subject operating this vehicle.

 During the time the pings were in Georgia, the investigative team did not observe the target

  subject or this vehicle during surveillance. When the pings revealed the cellular telephone was

  back in the vicinity of the residence at 5528 Chippewa, the investigative team observed the

  aforementioned listed black Nissan parked at 5528 Chippewa. Atlanta, GA is a known source

  city ior heroin and fentanyl and, in my training and experience, short trips, such   as   this one, to

  known source cities are consistent with drug trafficking activity. Narcotics traffickers generally




                                                  l6
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              26 of 41
                                                                    26 PageID
                                                                       of 41 PageID
                                                                              #: 123#:
                                      2238


 try not to stay long in the same place as their source of supply in an effort to avoid law

 enforcement detection.

        29.         On or about November 3, 2017, United States Magistrate Judge for the Eastem

 District of Missouri Noelle Collins authorized         a   warrant for precision location information (PLI)

 on subject cellular telephone (314) 537 -0649.

        30.         In November of 2017, CS          advised the investigative team that he/she was very

 familiar with the individuals who operated cellular telephone (314) 537 -0649, and could easily

 identifu who was in possession of the phone by their voice. CS              further advised that sometimes

 the subject who answered the phone would also distribute heroin/fentanyl to a customer; however,

 often times, the subject who answered the phone would not be the same subject who distributed

 heroin/fentanyl to a customer.

        3l   .      On or about November 30, 2017, the investigative team was monitoring the location

 of the PLI of telephone number (314)         537   -0649. At this time, the PLI was in the vicinity of the

 Walgreen's Parking Lot ( 1530 Park Avenue, St. Louis, MO). The investigative team made contact

 with C          , who advised that the target subject was currently in possession of the cellular

 telephone and that he was directing customers to the Walgreen's parking               lot.   Members of the

 investigative team responded to the lot and began conducting surveillance.              A short time after

 members of the investigative team arrived on the parking lot, a marked SLMPD vehicle pulled

 onto the parking     lot. At this time, the investigative team observed the target subject driving the

 aforementioned black Chrysler 300, with his driver's window rolled down. The target subject

 pulled beside a sedan that was parked on the lot and waived his arm, as if to instruct the occupants

 of the sedan to follow him. The target subject then pulled off the lot and the sedan began

 following him      as he   travelled north on 14th Street. A few moments after this, the black Chrysler



                                                        17
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              27 of 41
                                                                    27 PageID
                                                                       of 41 PageID
                                                                              #: 124#:
                                      2239


 300 was observed parked in front of the residence a|1426 Peabody. The investigative team again

 made contact with CS      who advised that the target subject was still in possession ofthe cellular

 telephone bearing telephone number (314) 537 -0649 and that he was now directing customers to

 1426 Peabody.

                                       TELEPHONIC INTERCEPTS

         32.     In November of 2017, members of the investigative team began monitoring and

 reviewing a series ofpre-recorded phone calls from the Saint Louis City and Saint Louis County

 Justice Center. Of note are the following:

         33.     On January 21, 20lT,DavanteLINDSEY contacted phone numb er (314) 745-9785

 from the Saint Louis City Justice Center. It should be noted that LINDSEY is a known associate

 ofthe target subject and a documented associate ofthe l4 Peabody Bloods. He is currentty being

 held on Murder 2nd charges. During the course of the conversation, the target subject stated that

 he worked Monday through      Friday. LINDSEY then asked who got it on the weekend (a reference

 to the cellular phone), and asked   ifFIELDS   had   it on weekends. The target subject then informed

 the target subject that he was making 43 or 42 a day. The target subject then stated on a slow

 day, he does 33 or 32, but at least   3.   The investigative team believes this is a reference to the

 money that the target subject was earning a day, with "43" being a reference to $4,300. The

 target subject then informed LINDSEY that he had been saving and by the summer, he will have

  100 1a relerence to $ 100.000).

         34.     On March 6, 2017, Armond CALVIN contacted phone number (314) 699-1323,

 from the Saint Louis City Justice Center. It should be noted that CALVIN is a known associate      of

 the target subject. CALVIN has been known to distribute narcotics and commit acts ofviolence,

 particutarly with Christopher RHODES. RHODES, is a known associate olthe target subject and



                                                      i8
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              28 of 41
                                                                    28 PageID
                                                                       of 41 PageID
                                                                              #: 125#:
                                      2240


 documented member       of   14 Peabody Bloods, who distributes narcotics with him. Information

 obtained from CS       and CS      revealed that RHODES was often in possession of the cellular

 telephones being utilized      to direct customers to locations for narcotic sales. During               the

 conversation, CALVIN referenced a feud between RHODES and the target subject. CALVIN

 informed the target subject that RHODES said he (RHODES) would take his (the target

 subject's) phones away. CALVIN later informed the target subject that RHODES made a

 statement that when he (RHODES) got out        ofjail,   he was taking his phones away from FIELDS

 and that he was upset the    target subject gave FIELDS his phones. The investigative team is ofthe

 opinion that this is a reference to cellular telephones being utilized            to   conduct narcotics

 transactions.

          35.     On June 30,2017, FIELDS contacted (314)745-9785, from the Saint Louis City

 Justice Center. During the conversation, FIELDS informed the target subject that his 'Joint" was

 hidden under the cabinet. Your investigator is aware that the term "joint" is often used to refer to

 a   firearm. He then informed the target subject that the "other shit" was hidden inside the smoke

 detector, which he said the same place he hid it last time. The investigative team is of the belief

 and opinion that the "other shit" is a reference to   illicit narcotics. Later, FIELDS stated he left the

 "mobiles" (a reference to cellular telephones) on the counter, the 'Joints" on the couch, money

 under a cabinet, and stated the "other shit" isn't put together. On June 30,2017 FIELDS was

 arrested for Exhibiting a Weapon in the City of St. Louis, for which he was being held at the time

 of phone call.

          36.     On July 28,2017, Durrand JONES contacted (314) 699-1323, from the Saint Louis

 City Justice Center. It should be noted that JONES is     a   known associate of the target subject and

 a documented member      ofthe   14 Peabody Bloods. He was being held on Robbery        l't   charges at the



                                                    l9
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              29 of 41
                                                                    29 PageID
                                                                       of 41 PageID
                                                                              #: 126#:
                                      2241


 time of the phone call. The phone was initially answered by FIELDS, who informed JONES, ,,we

 at Salama's." It should be noted that when FIELDS answered the phone, JONES asked who he is

 talking to, to which the subject replies, "Nunu," which is the street moniker utilized by FIELDS to

 identify himself. JONES then told FIELDS that he needed a favor and he needed him to ,,pull up

 on someone." JONES then told FIELDS to be ready and someone will call him in a few days.

 The target subject then took control ofthe phone and JONES asked the target subject to take

 care   ofthat for him. It should be noted that a large part ofthe conversation is mumbled and certain

 portions are inaudible; however, the investigative team is ofthe beliefthat JONES was asking for

 the target subject and FIELDS to cornmit an act ofviolence for him when JONES asked them to

 "pull up on someone." Members of the investigative team believe that this        phrase references a

 drive-by shooting.

          37.     On November 9,2017, Damon JOHNSON contacted (314) 145-9785 from the

 Saint Louis City Justice Center. I1 should be noted that Damon JOHNSON is a k-nown associate

 ofthe target subject. At the time of the incident, he was being held on firearm charges. During

 the conversation, Damon JOHNSON informed the target subject that "Clayton" is in        jail.   Damon

 JOHNSON then asked another individual to get "Clayton." Damon JOHNSON then referred to

 "Clayton" as "white boy Clayton" and as a "customer." The investigative team identified

 "Clay,ton" as Clayton BAUER. BAUER then gets onto the phone and informs the target subject

 that he was anested on a gas station   lot. An inquiry revealed that BAUER was arrested by Saint

 Louis County Police on October 27, 2017 for Possession of a Controlled Substance and Resisting

 Arrest. The investigative team    is ofthe belief and opinion that BAUER purchases narcotics from

 the target subject.




                                                   20
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              30 of 41
                                                                    30 PageID
                                                                       of 41 PageID
                                                                              #: 127#:
                                      2242


          38.      On November 30,2017, FIELDS contacted phone number (314) 745-9785 from

 the Saint Louis County Justice Center. It should be noted that FIELDS was being held on a warrant

 for drug charges. During the course ofthe conversation, he is requesting the target subject provide

 money for his bail. FIELDS also refers to the target subject as "Meechie" during the conversation.

 This is the street moniker that is utilized by the target subject. During the course of the

 conversation, FIELDS asks the target subject if he has his'Joint," to which the target subject

 replies yes. FIELDS then offers to sell the target subject his'Joint" in order to make bond. It

 should be noted that a'Joint" is a common term utilized in reference to a firearm. FIELDS later

 calls the phone number back and talks to IVY, who FIELDS refers to as "Scooby." "Scooby" is

 the street moniker utilized by      IVY.    During this conversation FIELDS describes the'Joint" as a

 sexy, arrny green    thing. FIELDS further        states he thinks   it will sell for at least $400.

          39.     On December 26,2017, members of the Saint Louis DEA Fields Division were

 monitoring a court-authorized Title         III   wiretap on a cellular telephone belonging to Marquise

 BROWN. BROWN contacted cellular telephone (314) 745-9785 and spoke to the target subjectT.

 BROWN subsequently asked             if   he could meet and get        "3."    While monitoring the cellular

 telephone of BROWN, members of the DEA monitored other phone calls made by BROWN to

 other unknown cellular telephone numbers where BROWN asks to get                    "3." It is the opinion   of the

 investigative team, based on their knowledge of the group, their training, previous experiences,

 and information provided from several confidential sources, that BROWN is contacting (314)                    7   45-

 9785 as a source ofnarcotic supply to purchase narcotics.




 7 Members
            of the investigative team listened to this phone call, and upon comparing the voice ofthe subject talking
 to Brorm, with known voice recordings of JOHNSON, were unable to determine if this voice was that of JOHNSON.
 During the week of January 29, 2018, members of the investigative team met with CS , and played the call for
 him/her. CS definitiyely stated that the voice ofthe subject in question was that ofJOHNSON.

                                                         21
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              31 of 41
                                                                    31 PageID
                                                                       of 41 PageID
                                                                              #: 128#:
                                      2243


          40.    In particular, I know based on my training and experience that individuals involved

 in organized criminal activity, such as drug trafficking and money laundering, will often utilize

 multiple cellular telephones for use with their criminal activities in order to evade law enforcement

 detection. Such cellular telephones will be used for        a   limited period of time to communicate with

 co-conspirators, after which time they will be discarded. Members of organized criminal activity

 will   use multiple telephones for bdef periods of time in order to shield their activities from

 electronic surveillance by law enforcement. Many times, these telephones               will   be subscribed

 under a fictitious name for a limited period of time, because individuals engaged in organized

 criminal activity hope to evade the discovery of their use of a particular telephone, and thereby

 hope to frustrate law enforcement's attempts to overhear their telephone calls. Furthermore, based

 on the target subject's prior history with cellular telephones, investigators believe that the target

 subject is in possession of and utilizing multiple phones to further his drug trafficking.

          41.    In addition, I believe that identification ofany and all cellular devices used by the

 target subject through the use of a cell-site simulator will constitute and lead to evidence

 conceming the commission of the subject offense(s). For example, by identifying the target

 cellular device(s) used by the target subject, the investigative agency(ies)              will be able to
 determine through a review ofavailable telephone records whether such telephones are subscribed

 under a real name.   lfthey   are not, the   target subject's use oftelephones under fictitious subscriber

 information will itself constitute evidence ofconsciousness ofbeing engaged in criminal activity.

 From my training and experience, I know that narcotics traffickers will frequently use fictitious

 subscriber names in order to shield their identities from law enforcement. To the extent the use         of

 the cell-site simulator reveals that the target subject is using multiple cellular telephones for short

 periods oftime, in addition to the target subject's prior use ofother cellular telephones, that itself



                                                        22
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              32 of 41
                                                                    32 PageID
                                                                       of 41 PageID
                                                                              #: 129#:
                                      2244


 constitutes evidence that the target subject is engaged in efforts to shield target subject's criminal

 activities from detection. Additionally, discovering the identity ofcellular telephones used by the

 target subject may permit law enforcement to determine the identities of possible criminal

 associates and establish a factual predicate for the interception of wire communications over these

 telephones in furtherance ofthe current investigation.

        42.      The investigation has demonstrated that the target subject is using cellular devices

 in connection with the commission of offenses involving ongoing violations of Title 21, United

 States Code, Section(s)   841(a)(l) and 846 (the subject offense(s)).

        43.      It is critical that the investigative team be able to identify the cellular devices used

 by the target subject thereby assisting in:

        o the identification of the co-conspirators, aiders, and abettors who are participating in the

                 illegal activities as well as the nature and scope ofthe illegal activities;

        .   may lead to identification, location and seizure of contraband or other fruits and

                 instrumentalities of the crime;

        o identify dates and locations where illegal activity has taken place or may take place in

                 the future;

        o help identifl, financial   transactions and monetary transfers used to facilitate and continue

                 criminal activities as well as the existence and location of records, bank accounts,

                 and businesses pertaining to those activities;

        o   sales and purchases of equipment, materials, and goods used to aid the co-conspirators

                 in their endeavors as well as the location and use ofassets accumulated;

        o identily travel, safe-houses, and locations where goods, materials and personnel stay or

                 are kept; and




                                                    l)
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              33 of 41
                                                                    33 PageID
                                                                       of 41 PageID
                                                                              #: 130#:
                                      2245


         o    identify the existence of other communication facilities, inctuding telephones,

                 computers, e-mail and other electronic accounts used to by co-conspirators to

                 communicate.

 Thus, your affiant believes that the requested authorization would be a valuable asset in achieving

 the overall goals   ofthe investigation.

                                            Manner of Execution

         44.     The investigative agency(ies) plan to use the information requested in the attached

 Application to identify the cellular device(s) used by the target subject along with the telephone

 number, ESN or IMSI numbers assigned to or utilized by the cellular device(s).

         45.     Based upon discussions I have had with other law enforcement agents and in my

 training and experience,     I   am informed that cellular telephones and other cellular devices

 communicate wirelessly across a network ofcellular infrastructure, including towers that route and

 connect individual communications. When sending or receiving a communication, a cellular

 device broadcasts certain signals to the cellular tower that is routing its communication. These

 signals include a cellular device's unique identifiers.

         46.     To facilitate execution ofthe requested warrant, the investigative agency(ies) and I

 seek to use an investigative device known as a cell-site simulator that sends signals to nearby

 cellular devices, including the cellular device(s) used by the target subject. As set forth in this

 affidavit, if authorized by the warrant that is being requested the investigative agency(ies) intend

 to employ a cell-site simulator, to detect radio signals that are emitted automatically at the time a

 cellular telephone is turned on, and periodically thereafter as long as the phone remains on,

 regardless   of whether a call is being made, to communicate with the cellular infrastructure,

 including cell towers. The cell-site simulator sends signals to nearby cellular devices, including
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              34 of 41
                                                                    34 PageID
                                                                       of 41 PageID
                                                                              #: 131#:
                                      2246


 the cellular device(s) used by the target subject, and in reply, nearby cellular devices will

 broadcast signals that include unique identifiers. These signals contain identifying numbers for

 the telephone (e.g., the telephone number, Electronic Serial Number ('ESN"), or Intemational

 Mobile Subscriber Identification ('IMSI") number).

         47.     The investigative agency(ies) intend to send signals in the vicinity of the target

 subject to connect with any cellular device(s) used by the target subject that will cause it, and

 non-target phones on the same provider network in close physical proximity, to emit unique

 identifiers, which will be obtained by the technology. The investigative agency(ies) will use the

 information collected to determine the currently unklown identifiers ofthe cellular device(s) being

 used by the target subject. By employing the technique at two or more locations, through the

 process of elimination, the investigative agency(ies) can isolate the ESNs or IMSIs corresponding

 to the specific cellular device(s) used by the target subject, even      ifthe cellular device(s) is located

 in a house, apartment, building, or other private space. The investigative agency(ies) do not seek,

 and the cell-site simulators does not intercept, the content ofany telephone calls, text messages or

 electronic communications.

         48.     The investigative agency(ies)    will   use the cell-site simulator when they have reason

 to believe that the target subject is present. Investigative agency(ies) will collect the identifiers

  emitted by cellular devices in the immediate vicinity of the target cellular device(s) when the

  target subject is in multiple locations and/or multiple times at a common location. Through the

 process of elimination the investigative agency(ies)      will   use this information to identifu the target

  cellular device(s), because only the target cellular device(s) unique identifiers will be present in

  all or nearly all locations. Once investigators ascertain the identity of the target cellular device(s)

 used by the target subject, they   will   cease using the investigative technique.




                                                     25
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              35 of 41
                                                                    35 PageID
                                                                       of 41 PageID
                                                                              #: 132#:
                                      2247


           49.       The target subject is currently believed to be located inside the Eastem District     of
 Missouri. Before using the cell-site simulator, the investigative agency(ies) will first take steps to

 determine that the target subject is in the Eastem District of Missouri. Such steps may include

 physical surveillance, or other investigative techniques. Pursuant               to Rule   41(b)(2), law

 enforcement may use the cell-site simulator outside the Eastem District of Missouri provided the

 target subject is within the district when the warrant is issued. After the investigative agency(ies)

 determine that the target subject is in the Eastem District of Missouri, they seek to identifu

 cellular device(s) used by the target subject, including by use of a cell-site simulator, without

 geographic limitation.

           50.       The investigative techniques described herein may intemrpt cellular service of

 phones or other cellular devices within its immediate    vicinity. Aly service disruption to non-target

 devices    will   be brief and temporary, and all operations   will attempt to limit the interference with

 such devices. In order to connect with the Target Cellular Device, the device may        briefly exchange

 signals with all phones or other cellular devices in its       vicinity. These signals may include cell

 phone identifiers. The device      will not complete a connection with cellular devices determined not

 to be the Target Cellular Device, and law enforcement will timit collection ol information from

 devices other than the Target Cellular Device. To the extent that any information from a cellular

 device other than the Target Cellular Device is collected by the law enforcement device, law

 enforcement will delete that information, and law enforcement          will make no investigative   use   of

 it   absent further order   ofthe court, other than distinguishing the Target Cellular Device irom all

 other cellular devices.

           51.       None ofthe investigative techniques that may be employed as a result ofthe present

 application and affidavit require a physical intrusion into a private space or a physical trespass.



                                                     26
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              36 of 41
                                                                    36 PageID
                                                                       of 41 PageID
                                                                              #: 133#:
                                      2248


  Electronic surveillance techniques such as pen register and cellular telephone identification

 typicalty have not been limited to daytime use only. Furthermore, the criminal conduct being

 investigated is not limited to the da)'time. Therefore, the fact that the present application requests

 a   wanant based on probable cause should not limit the use of a cell-site simulator to dayime use

 only.    Accordingly, the investigative agency(ies), request the ability to employ the cell-site

 simulator at any time, day or night.

          52.      Identification   of cellular devices    used by the target subject by the methods

 described herein will begin within ten (10) days ofthe date of issuance ofthe requested Warrant

 and Order.

            Request for Authorization to Use a Cell-site Simulator to Capture Signals
                                Emitted by Cellular Telephones

          53.      Based on the foregoing,     I   request that the Court issue the proposed warrant,

 pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will function as a

 pen register order under 18 U.S.C. $ 3123.

          54.      In light ofthe foregoing, I respectfully request, pursuant to Federal Rule   ofCriminal

 Procedure    4l   and Title 18, United States Code, Section 3123, that this Court issue a warrant

 authorizing the investigative agency(ies) to employ a cell-site simulator, described in this Affidavit

 and Attachment      A, to capture and analyze radio signals, including the unique identifiers emitted

 by the target cellular device(s) used by the target subject, but not the content of                  any

 communications, to determine the target cellular device(s) telephone number, ESN or IMSI for a

 period offorty-five (45) days, during all times ofday or night, following the issuance ofthe Court's

 Warrant -- i.e., from February 7,2018, to March 23,2018,11:59 p.m. (CT). The cell-site simulator

 may capture information related to such cellular telephone(s) when the telephone is located in a

 protected space such as a residence.


                                                      27
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              37 of 41
                                                                    37 PageID
                                                                       of 41 PageID
                                                                              #: 134#:
                                      2249


           55.    I further   request, pursuant     to   18   U.S.c. $ 3103a(b) and Federal Rule of criminal

  Procedure 41(0(3), that the Court authorize the officer executing the warrant to delay notice for a

 period of six months from the end ofthe period ofauthorized surveillance. This delay is justified

 because there is reasonable cause to believe that providing immediate notification               ofthe warrant
 may have an adverse result, as defined in l8            u.s.c. $ 2705. Providing immediate notice to the
 subscriber   or user of the Target cellular Device would                     seriously jeopardize the ongoing

 investigation, as such a disclosure would give that person an opporhmity to destroy evidence,

 change pattems of behavior,       notit,   confederates, and flee from prosecution. See 18 U.S.C.             $


 3103a(b)(l). There is reasonable necessity for the use of the technique described above, for the

 reasons set forth above. See 1 8 U.S.C. $      3   103a(b)(3).

           Given the nature      of the investigation          described herein, agents do not believe the

 investigation   will   reasonably be concluded          in the next 180 days. Any safety concerns to

 cooperators, undercover agents, witnesses that               will not   be resolved or mitigated in less than 6

 months.

          56.    I fuilher    request that the Court authorize execution of the warrant at any time           of

 day or night, owing to the potential need to locate the Target Cellular Device outside of daltime

 hours.




                                                          28
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              38 of 41
                                                                    38 PageID
                                                                       of 41 PageID
                                                                              #: 135#:
                                      2250


         57.       Finally, in light of the ongoing nature of the investigation as reflected in the

  attached   Affidavit, applicant requests that the Applications, the Affidavit, and Warrant be sealed.




 DATE
      z- ?-\s                                                 1",--U                  ga-F$t
                                                          Michael W. Betz
                                                          Special Federal Oflicer
                                                          Federal Bureau of Investigation

 Sworn to and subscribed before me      this   -l{hay    of February,2018.


                                                                                .-\

                                                                    P. MENSAH
                                                          UNITED STATES MAGISTRATE JUDGE
                                                          Eastem District of Missouri




                                                    29
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              39 of 41
                                                                    39 PageID
                                                                       of 41 PageID
                                                                              #: 136#:
                                      2251



                                           ATTACHMENT A


            PURSUANT TO AN INVESTIGATION OF:
 DEMETRIUS JOHNSON (DoB: 5/2311994; SSN: xxx-xx-8920) (hereinafter the "targer
 subject")

 for violations of ritle 21, United States code, Section(s) sal(a)(l) and 846 (hereinafter              the
 "subject offense(s)"), the Warrant authorizes the Federal Bureau of Investigation and other
 authorized federal/state/local law enforcement agencies (hereinafter referred to as "investigative
 agency(ies)")     to use an electronic   surveillance technique, that being        a cell-site   simulator
 (hereinafter "cell-site simulator") for a period of forty-five (45) days following the issuance ofthe

 Warrant i.e., from February 7,2018, to March 23,2018,        1 1   :59 p.m. (CT), at all times of day and

 night, to determine the electronic identifying numbers of any cellular device(s) (hereinafter
 referred to as the "target cellular device(s)") used by the target subject by collecting radio signals,
 including the unique identifiers, emitted by the target cellular device(s) and other cellular devices
 in its vicinity, when the investigative agency(ies) have reason to believe that the target subject is
 present.


            The Warrant does not authorize the interception of any telephone calls, text messages, or
 other electronic communications, and the Warrant prohibits the seizure of any tangible property.
 The Court finds reasonable necessity for the use ofthe technique authorized above. See 18 U.S.C.

 $ 3103a(b)(2).


            Identification of cellular devices used by the target subject by the methods described
 herein will begin within ten (10) days ofthe date ofissuance ofthe requested Warrant ald Order.


            The investigative agency(ies) will make no affirmative investigative use olany identifiers
 collected from cellular devices other than the target cellular device(s), except to identify the target
 cellular device(s) used by the target subject and distinguish it from the other cellular devices.
 Once investigators ascertain the identity      of the target cellular device(s), they will end         the
 collection, and any information collected conceming cellular devices other than the target cellular
 device(s) will be deleted.
            Case:
             Case:4:18-cr-00565-CDP-JMB
                    4:18-mj-07022-SPM Doc.
                                        Doc.
                                           #: #:
                                              13 584-1
                                                  Filed: 02/08/19
                                                         Filed: 10/31/19
                                                                    Page: Page:
                                                                          40 of 41
                                                                                40 PageID
                                                                                   of 41 PageID
                                                                                          #: 137#:
                                                  2252

AO   9l   (Rev.   I I / | 3) Search and   Seizue Warrant




                                                      UNmpo Srarps Dlsrrucr CouRr
                                                                                     for the
                                                                        Eastem District of Missouri

                                    In the Matter      of                              )
                   (Briefly describe the property to be searched
                                                                                       )
                    or identify lhe person by name and address)
                                                                                       )        Case   No.   4:'18 MJ 7022 SPM
          the Use of a Cell-Site Simulator to ldentiry the Cellular                    )
                  Device(s) Used by DEMETRIUS JOHNSON.                                 )
                                                                                       )
                                                            SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer
        An application by a federal law enforcement officer or an attomey for the government requests the search
ofthe following person or property located in the           Eastern           District of               l\,4issouri
(identi/y the person or describe lhe propefty to be searched and giye its localion):

                           the Use of a CellSite Simulator to ldentify the Cellular Device(s) Used by DEMETRIUS JOHNSON




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the pe6on or describe the properry b be seized):
                                                                               see 'Attachment     A.'




            YOU ARE COMMANDED to execute this warant on or before           February 20, 2018                                                  (not to exceed 14 dals)
      D     inthe daytime 6:00 a.m. lol0:00p.m. datanytime inthe day or night because good cause                                        has been established.


        Unless delayed notice is authorized below, you must give a copy ofthe wanant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present du ng the execution ofthe warant, must prepare an inventory
as required by law and promptly retum this warant and inventory                            to
                                                                         Honorable Shirley P. Mensah, U.S. Magistrate Judge
                                                                                                               (I]nited Stales Magistrote   J   dge)

      d Pursuant to l8 U.S.C. $ 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
$ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized                   lcheck the appropriare bot)
      3 for                  d,ays (not to exceed      30) d    until, the facts justirying, the later specific date of                     08t07t20't8


Date and time issued                       Q.n .2-ar                      G'.   jo
                                                                                                                              's   sig ature

                                     St. Louis, l\,4issouri                                     Honorable Shirley P. l\4ensah, U.S.       [,4 agrs trate   Judge
Citv and state:
                                                                                                                     Prinled nane and litle
Case:
 Case:4:18-cr-00565-CDP-JMB
        4:18-mj-07022-SPM Doc.
                            Doc.
                               #: #:
                                  13 584-1
                                      Filed: 02/08/19
                                             Filed: 10/31/19
                                                        Page: Page:
                                                              41 of 41
                                                                    41 PageID
                                                                       of 41 PageID
                                                                              #: 138#:
                                      2253




                                           ATTACHMENT A



        PIJRSUANT TO AN INVESTIGATION OF:
DEMETRIUS JOHNSON (DOB: 5/2311994; SSN: XXX-XX-8920) (hereinafter the "target
subject")

for violations of Title 21, United States Code, Section(s) 8a1(a)(1) and 846 (hereinafter the
"subiect offense(s)"), the Warrant authorizes the Federal Bureau of Investigation and other
authorized federaVstate/local law enforcement agencies (hereinafter referred to as "investigative

agency(ies)")    to use an    electronic surveillance technique, that being        a cell-site simulator
(hereinafter "cell-site simulator") for a period of forty-five (45) days following the issuance ofthe

Warrant i.e., from February 7,2018,to MNch23,2018, 11:59 p.m. (CT), at all times of day and
night, to determine the electronic identifuing numbers of any cellular device(s) (hereinafter
refened to as the "target cellular device(s)") used by the target subject by collecting radio signals,

including the unique identifiers, emitted by the target cellular device(s) and other cellular devices
in its vicinity, when the investigative agency(ies) have reason to believe that the target subject is
present.


        The Warrant does not authorize the interception ofany telephone calls, text messages, or

 other electronic communications, and the Warrant prohibits the seizure ofany tangible property.
 The Court finds reasonable necessity for the use ofthe technique authorized above. See 18 U.S.C.

 $ 3103aOX2).


           Identification of cellular devices used by the target subject by the methods described
 herein will begin within ten (10) days of the date ofissuance ofthe requested Warrant and Order.


           The investigative agency(ies)   will   make no affirmative investigative use   ofany identifiers
 collected from cellular devices other than the target cellular device(s), except to identiff the target
 cellular device(s) used by the target subject and distinguish it ftom the other cellular devices.
 Once investigators ascertain the identity          of the target cellular device(s), they will end     the

 collection, and any information collected conceming cellular devices other than the target cellular
 device(s) will be deleted.
